Citation Nr: 0732645	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-26 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

The veteran's multiple sclerosis is medically related to his 
service.


CONCLUSION OF LAW

Multiple sclerosis was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2006).  As will be discussed below, the 
Board finds that service connection for multiple sclerosis is 
warranted; therefore, a full discussion of whether VA met 
these duties is not needed.  It is important to note, 
however, that although the record reflects that the AOJ has 
not provided notice with respect to the initial disability 
rating and effective date elements of the claim, those 
matters are not currently before the Board and the AOJ will 
have the opportunity to provide the required notice before 
its decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Service Connection

The veteran seeks service connection for multiple sclerosis 
(MS), which he contends initially manifested in service.  
Specifically, he has testified that while in service he 
experienced sensitivity to lights, headaches, blurred vision, 
and difficulty controlling the movements of his legs and 
feet, to include falling up stairs. 

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Magnetic resonance imaging (MRI) scans were conducted in 
November and December 1987 and noted no evidence of multiple 
sclerosis.  However, in November 1995, an MRI of the brain 
was conducted and found white matter abnormalities consistent 
with the diagnosis of multiple sclerosis.  Thus, a current 
diagnosis is established.

In May 2006, the veteran's physician reviewed the veteran's 
service medical records and opined that the veteran displayed 
symptoms of multiple sclerosis and in fact had the disease 
during the time of his service.  Because the physician did 
not reference specific symptoms documented in the service 
medical records, or the reasons for his findings, the Board 
sought further medical opinion.

In September 2007, a neurologist and Associate Director for 
Research at the Multiple Sclerosis Center of Excellence in 
Maryland reviewed the veteran's claims file, to include his 
service medical records and post-service clinical records.  
He noted correctly that the veteran's service medical records 
included notations of "occasional nervous condition in 
Republic of Vietnam," headaches and blurred vision, and 
light sensitivity.  He also reviewed the veteran's sworn 
testimony that experienced extreme fatigue from the heat. 

Relying upon these documented symptoms, the neurologist 
stated that he had "little doubt that [the veteran] was 
experiencing symptoms from MS as early as the later 1960's."  
He explained the difficulty involved in diagnosing MS during 
that period in history, given the lack of MRI technology.  He 
also explained that although the veteran had a negative MRI 
in 1987, he was still given the diagnosis of MS at that time.  
He posited that early MRI equipment such as that which was 
available in 1987 was not as sensitive as it became in later 
years.  Also, few radiologists had extensive experience in 
reading such scans.  He concluded that the available evidence 
was consistent with it being at least as likely as not that 
the veteran's MS symptoms began during his service.  

This medical opinion is both competent and credible.  It is 
based on the confirmed facts of record.  The expert has 
adequately provided reasons for his conclusions.  Absent 
evidence to the contrary, the Board is not in a position to 
further question this opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  As the veteran's current diagnosis of MS 
has been related to symptoms he experienced in service, 
service connection is warranted.


ORDER

Entitlement to service connection for multiple sclerosis is 
granted.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


